I respectfully dissent.
The majority opinion concludes that, as a matter of law, it was not reasonably foreseeable by Cooper that Dayton Power would furnish Bruns with a hammer that had an obliterated warning. I cannot agree with this conclusion. I do agree with the rest of the majority opinion and would accordingly reverse and remand for further proceedings on the issues of (1) *Page 437 
whether Cooper was negligent in failing to utilize a more durable means of warning, and if so, (2) whether Cooper's negligence was a proximate cause of Bruns' injury, or whether Dayton Power's furnishing Bruns with a hammer that had an obliterated warning was the unforeseeable and proximate cause of Bruns' injury.